Citation Nr: 1027724	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD) an an 
anxiety disorder.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active military service from April 1961 
to March 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, 
Pennsylvania.  The record reflects that in August 2007, the claim 
was remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for further developmental purposes.  The claim 
has since been returned to the Board for review.  

The appeal is once again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the claim in August 2007 for 
the purpose of further developing the appellant's claim.  The 
record indicates that a part of that development included having 
the appellant undergo a VA psychiatric examination in order to 
determine whether, once the appellant's stressors were verified, 
he was suffering from PTSD or any other acquired psychiatric 
disorder that was related to service.  A review of the record 
shows that the appellant was scheduled for a number of 
psychiatric examinations and that the appellant underwent such an 
examination on April 8, 2010.  Unfortunately, a copy of that 
examination has not been included in the claims folder for 
review.  Since the examination results are very pertinent to the 
claim now before the Board, the claim must be remanded so that 
this document, and any accompanying records, may be obtained and 
included in the claims folder for review.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As the claims folder is being returned, updated VA 
medical records dating from April 16, 2010 should be associated 
with the claims folder.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should associate with the 
claims folder copies of VA medical records 
dating from April 16, 2010.  

2.  The RO should obtain and associate with 
the claims folder a copy of the VA 
psychiatric examination of April 8, 2010, 
that the Veteran reports he attended.  See 
VA report of contact dated in May 2010.  

3.  Thereafter, the RO/AMC should 
readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


